Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 1 of 29 Page ID
                                #:38267


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   256 South Occidental Boulevard
      Los Angeles, CA 90057
  5   Telephone: (213) 388-8693
  6   Facsimile: (213) 386-9484
      Email:pschey@centerforhumanrights.org
  7          crholguin@centerforhumanrights.org
  8   Listing continues on next page
      Attorneys for Plaintiffs
  9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
                                      WESTERN DIVISION
13
14    JENNY LISETTE FLORES, et al.,           Case No. CV 85-4544-DMG-AGRx
15    Plaintiffs,                             PLAINTIFFS’ RESPONSE TO
16                                            DEFENDANTS’ NOTICE OF
      v.                                      FILING OF ICE JUVENILE
17                                            COORDINATOR REPORT
18    WILLIAM BARR, Attorney General of the
      United States, et al.,                      Hearing: June 26, 2020
19                                                Time: 11:00 a.m.
20    Defendants.                                      [HON. DOLLY M. GEE]
21
22
23
24
25
26
27
28


                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 2 of 29 Page ID
                                #:38268


  1   USF SCHOOL OF LAW IMMIGRATION CLINIC
  2   Bill Ong Hing (Cal. Bar No. 61513)
      2130 Fulton Street
  3   San Francisco, CA 94117-1080
  4   Telephone: (415) 422-4475
      Email: bhing@usfca.edu
  5
  6   LA RAZA CENTRO LEGAL, INC.
      Stephen Rosenbaum (Cal. Bar No. 98634)
  7   474 Valencia Street, #295
  8   San Francisco, CA 94103
      Telephone: (415) 575-3500
  9
10    THE LAW FOUNDATION OF SILICON VALLEY
      Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
11    Katherine H. Manning (Cal. Bar No. 229233)
12    Annette Kirkham (Cal. Bar No. 217958)
      4 North Second Street, Suite 1300
13    San Jose, CA 95113
14    Telephone: (408) 280-2437
      Email: kate.manning@lawfoundation.org
15
      UNIVERSITY OF CALIFORNIA DAVIS
16    SCHOOL OF LAW
17    Immigration Law Clinic
      Holly S. Cooper (197626)
18    One Shields Avenue, TB 30
19    Davis, CA 95616
      Telephone: (530) 754-4833
20    Email: hscooper@ucdavis.edu
21
22
23
24
25
26
27
28

                                                      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                         - ii -                             COORDINATOR REPORTS
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 3 of 29 Page ID
                                #:38269


  1                                              TABLE OF CONTENTS
  2
  3   I.        INTRODUCTION .............................................................................................. 1
  4
      II. ICE FAILS TO PROMPTLY RELEASE CHILDREN WITHOUT
  5   UNNECESSARY DELAY AND ITS WAIVERS WERE ILLEGALLY AND
      IMPROPERLY SECURED. ...................................................................................... 4
  6
  7        A.      FAMILY REUNIFICATION CENTERS (FRCS)...................................................... 5
  8        B.      JUVENILE DETENTION CENTERS .................................................................... 13
  9   III. ICE CONTINUES TO FAIL TO MEET THE AGREEMENT’S SAFE AND
      SANITARY REQUIREMENTS IN LIGHT OF THE COVID-19 PANDEMIC. ... 17
10
11    V.        CONCLUSION ................................................................................................ 24
12
13    ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  iii               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                                          COORDINATOR REPORTS
                                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 4 of 29 Page ID
                                #:38270


  1   I.    INTRODUCTION
  2         The gravamen of Plaintiffs’ emergency motion to enforce was relatively
  3   simple: confining children in congregate facilities during the worsening COVID-19
  4   public health emergency is presumptively unsafe and unreasonable. As this Court
  5   has twice found, “[T]he medical consensus is that any form of congregate care puts
  6   a child in custody at higher risk of infection … Any unnecessary delay in releasing

  7   a minor is, under normal circumstances, a violation of the FSA, but the current

  8   pandemic makes the Agreement’s promise to protect and expeditiously release

  9   minors even more critical to their safety.” Order, April 10, 2020 (Doc. #768) at 4
      (emphasis added) (citing Order, March 28, 2020 (Doc. #740)).
10
            Prior to the April 24, 2020, hearing, Plaintiffs argued that ICE had failed to
11
      keep Class Members “in facilities that are safe and sanitary and that are consistent
12
      with [its] concern for the particular vulnerability of minors.” See Pls.’ Second
13
      Reply at 10 [Doc. # 774], quoting Agreement at ¶ 12 [Doc. # 101]. Plaintiffs also
14
      contended that ICE failed to comply with its obligations under the FSA to “release
15
      a minor from its custody without unnecessary delay” and “make and record the
16
      prompt and continuous efforts on [their] part toward family reunification and the
17
      release of the minor.” Pls.’ Second Reply at 15, 20, quoting Agreement at ¶¶ 14, 18.
18
      In addition, Plaintiffs argued that ICE violated its obligation to detain minors in the
19    least restrictive setting, as set forth in the FSA. Pls.’ Second Reply at 8, n.5, citing
20    Agreement at ¶¶ 11, 23. The Court granted in part and denied in part Plaintiffs’
21    request for enforcement of the FSA. Order re Plaintiffs’ Motion to Enforce at 3
22    (“April 24, 2020 Order”) [Doc.# 784.]
23          Regarding conditions in ICE’s Family Residential Centers (“FRCs”), the
24    Court found “Plaintiffs have raised significant concerns by a preponderance of the
25    evidence about each FRC’s ability to provide safe and sanitary conditions ... ICE’s
26    uneven compliance with Paragraph 12 and Exhibit 1 of the FSA warrants continued
27    heightened monitoring.” April 24, 2020 Order at 6.
28

                                                                PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                -1-                                   COORDINATOR REPORTS
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 5 of 29 Page ID
                                #:38271


  1         Plaintiffs also argued that ICE unnecessarily delays Class Members’ release
  2   by failing to make individualized release decisions, in violation of Paragraph 14 of
  3   the FSA, and also fails to record efforts undertaken, in violation of Paragraph 18.
  4   April 24, 2020 Order at 14. The Court found that “Defendants have … failed to
  5   demonstrate actual individualized evaluations of flight risk, or refusals of parents to
  6   waive their right to remain detained with their children, or other explanations for

  7   prolonged detention of Class Members awaiting IJ or USCIS determinations.” Id. at

  8   15. Because ICE did not submit evidence of individualized release assessments for

  9   Class Members awaiting asylum decisions, “much less evidence that ICE makes
      and records individual assessments in a prompt and continuous manner,” the Court
10
      found ICE in violation of the FSA’s Paragraph 18 (as well as the Court’s prior June
11
      27, 2017 Order) with regard to Class Members in expedited removal proceedings
12
      who are “pending IJ hearing/decision” or “pending USCIS response.” April 24,
13
      2020 Order at 16.
14
            The Court also found that Plaintiffs have shown by a preponderance of the
15
      evidence that ICE is in breach of its Paragraph 14 and 18 duties and past Court
16
      Orders “with regard to minors subject to final orders of removal, including those
17
      issued under the MPP and/or stayed by participation in federal litigation.” Id. at 18.
18
            In light of the foregoing, the Court ordered that ORR and ICE “shall continue
19    to make every effort to promptly and safely release Class Members who have
20    suitable custodians in accordance with Paragraphs 14 and 18 of the FSA and the
21    Court’s prior orders, including those categorized as ‘MPP,’ participants in class
22    litigation, ‘pending IJ hearing/decision’ or ‘pending USCIS response,’ absent a
23    specific and individualized determination that they are a flight risk or a danger to
24    themselves or others, or a proper waiver of Flores rights …” Id. at 18 (emphasis
25
26
27
28

                                                 2            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 6 of 29 Page ID
                                #:38272


  1   added), citing July 24, 2015 Order [Doc. # 177], June 27, 2017 Order [Doc. # 363],
  2   July 9, 2018 Order [Doc. # 455], July 30, 2018 Order [Doc. # 470].1
  3          In its most recent Order Re Updated Juvenile Coordinator Reports of May
  4   22, 2020 [Doc. # 799] (“May 22, 2020, Order”), the Court stated in relevant part:
  5          The ICE report continues to show lack of compliance with Paragraph 18 of
  6          the FSA, which requires Defendants to “make and record the prompt and

  7          continuous efforts on its part toward family reunification and the release of

  8          the minor.” … The information submitted by ICE continues to show

  9          cursory explanations for denying minors release under the FSA, including
             vague categories such as “USCIS/IJ Review,” which the Court previously
10
             criticized … This report thus fails to show how ICE has cured the
11
             deficiencies already identified by the Court in its April 24, 2020 Order.
12
             Moreover, although the Court finds that ICE did not seek or obtain formal
13
             waivers from detained parents of their children’s Flores rights during ICE
14
             officers’ conversations with detained parents on or about May 15, 2020,
15
             those conversations caused confusion … and did not appear to serve the
16
             agency’s legitimate purpose of making continuous individualized inquiries
17
             regarding efforts to release minors. Finally, the Court remains concerned
18
             with the implementation of public health guidances at the Family
19           Residential Centers (FRCs), given the declarations submitted by Plaintiffs
20           showing that there are minors in custody with pre-existing medical
21           conditions and that conditions remain unsafe and crowded—despite
22           reduced populations—at each FRC.
23
24
25    1
       The Court noted that parents may waive their children’s Flores rights. April 24,
26    2020 Order at 15, n. 6, citing July 9, 2018 Order at 6 [Doc. # 455]. It also noted that
      Defendants have been enjoined in separate class action litigation from separating
27    class member parents from their children, absent an affirmative, knowing, and
28    voluntary waiver of the parent’s right to be detained with their children at an ICE
      FRC. See Ms. L. v. ICE, 310 F. Supp. 3d 1133, 1149 (S.D. Cal., June 26, 2018).
                                                 3            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 7 of 29 Page ID
                                #:38273


  1   Id. at 2 (citations omitted). Accordingly, the Court ordered in part that “the ICE
  2   Juvenile Coordinator shall provide specific explanations for the continued detention
  3   of each minor detained at an FRC beyond 20 days.” Id at 3.
  4          ICE Juvenile Coordinator Ms. Deane Dougherty’s June 2020 Interim Report
  5   was filed June 10, 2020 (“Report”). [Doc.# 813-1]. Her report covers both the
  6   conditions at family detention centers in light of the COVID-19 pandemic, as well

  7   as the reasons why class members have not been released. Plaintiffs now respond to

  8   this Report.2

  9   II.    ICE FAILS TO PROMPTLY RELEASE CHILDREN WITHOUT UNNECESSARY DELAY
             AND ITS WAIVERS WERE ILLEGALLY AND IMPROPERLY SECURED.
10
             As the Court is well aware, the FSA requires that Defendants “treat[ ] and shall
11
      continue to treat, all minors in [their] custody with dignity, respect and special
12
      concern for their particular vulnerability as minors.” Id. ¶ 11.3 Considering “the
13
      Court’s past orders, the exigencies of the circumstances, COVID-19’s highly
14
      contagious nature, and the imminence of the threat,” March 28, 2020, Order at 9,
15
      ICE’s compliance with the release provisions of the FSA is crucial. The Court
16
      “remind[ed] Defendants—yet again—that ‘hold[ing] minors in indefinite detention in
17
      unlicensed facilities, . . . constitute[s] a fundamental and material breach of the
18
      parties’ Agreement.’”4 ICE therefore “must … comply with the Agreement’s
19    requirement to release minors without unnecessary delay and ‘make and record the
20
21
22    2
        Plaintiffs may seek the Court’s consent to file additional declarations in response
23    to the Juvenile Coordinator’s Report that have been prepared by advocates
24    representing detained families and shared with Plaintiffs’ counsel but without
      consent to file with this Reply unless Plaintiffs’ counsel agreed to solely advocate
25    for certain legal positions Plaintiffs have thus far been unable to agree to.
      3
26      It also requires that “[f]ollowing arrest, the [Defendants] shall hold minors in
      facilities that are safe and sanitary and that are consistent with the [Defendants’]
27    concern for the particular vulnerability of minors.” Id. ¶ 12.A.
      4
28      March 28, 2020, Order at 10, quoting Flores v. Sessions, No. CV 85-4544-DMG
      (AGRx), 2018 WL 4945000, at *2 (C.D. Cal. July 9, 2018).
                                                   4            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 8 of 29 Page ID
                                #:38274


  1   prompt and continuous efforts on its part toward family reunification and the release
  2   of the minor.’” Id. quoting Agreement ¶¶ 12, 14.
  3          The Court found credible evidence “to indicate that ICE does not undertake
  4   or record any efforts aimed at the release of minors as required by Paragraphs 14
  5   and 18 of the Agreement.” Id. at 10, citing Schey Decl. ¶ 7; Cambria Decl. ¶ 39;
  6   Fluharty Decl. ¶ 38–40; Meza Decl. ¶¶ 10, 43. The additional evidence submitted

  7   by Plaintiffs and Defendants confirmed the Court’s findings.5

  8
  9          A.      Family Reunification Centers (FRCs)
             The ICE Juvenile Coordinator’s Report states, the class members who have
10
      not been released have been “determined to be flight risks and/or the parent or legal
11
      guardian has not designated a caregiver for the Class Member.” Report at 9. Seven
12
      Class Members “are subject to expedited removal orders but remain in the credible
13
      fear process … Whether these Class Members should be released from custody will
14
      be reassessed once they complete the credible fear process.” Id. at 9-10. Other
15
      “Class Members are pending decisions on motions to reopen before the
16
      immigration judge, and ICE is closely monitoring the docket for decisions in those
17
      cases and will reevaluate whether parole [i.e. release of the Class Member] is
18
      appropriate based on the orders entered.” Id. One Class Member whose “negative
19    credible fear finding by USCIS was vacated by an immigration judge,” following
20    which the minor was placed in regular section 240 removal proceedings, “has since
21    been released from the FRC.” Id. at 10.
22           Exhibit B to the Report filed under seal provides additional details about why
23    each Class Member has not been released. For example, Class Member LSG
24    (Report Ex. B at p. 2 of Doc # 815-2), has not been released in part because the
25
      5
26      It is now clear that not only does ICE not make and record continuous efforts
      aimed at the release of class members to sponsors identified in Paragraph 14, and
27    do this “without unnecessary delay” as the Agreement requires, it is undisputed that
28    it does not even have a program, or policies, or any existing procedures in place to
      do this.
                                                 5           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                        COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 9 of 29 Page ID
                                #:38275


  1   “Family Unit was added to DAM V. BARR plaintiff list and a stay of removal was
  2   placed.” The Report note s that “The stay in D.A.M. remains in effect, and oral
  3   argument is tentatively scheduled for September 2020.” Report at 7. ICE therefore
  4   appears ready to detain this Class Member for several more months because a
  5   federal court has stayed his removal.
  6         Class member JMM-H (Report Ex. B at p. 6 of Doc # 815-2), has been

  7   detained at a family detention center since August 29, 2019. There is no evidence

  8   that CBP undertook any efforts aimed at his release. He has bene in ICE custody

  9   since September 1, 2019. Id. He has an “administrative stay of removal in MMV v.
      BARR.” Id. The Report states nothing about why the minor was not assessed for
10
      released from September 2019 until May 4, 2020, when “ICE conducted a second
11
      parole review for minor.” Id. At that time, parole was denied because the “[m]inor
12
      was found to be a flight risk as he is subject to a final order of removal and will be
13
      scheduled for the next removal flight to his country of citizenship.” The Report
14
      does not explain how long the minor has been waiting for a flight to his country of
15
      citizenship” or how long it may be before such a flight is arranged.
16
            Class Member MER-M (Report Ex. B at p. 9 of Doc # 815-2), has not been
17
      released in part because the “of the administrative stay of removal in D.A.M.” Id.
18
      As stated above, the Report notes that “The stay in D.A.M. remains in effect, and
19    oral argument is tentatively scheduled for September 2020.” Report at 7. ICE
20    therefore appears ready to detain this Class Member for several more months
21    because a federal court has stayed his removal. The Report provides no explanation
22    why a “parole review” (i.e. consideration of release) was not conducted between
23    September 16,2019, and June 4, 2020. Id.
24          Class Member MM (Report Ex. B at p. 13 of Doc # 815-2), has been in
25    custody since May 17, 2020. On 5/21/2020, a “Parole Review” was conducted for
26    minor. Id. Parole was denied “because the minor was in the credible fear interview
27    process and detention was required to complete the process …” Id. On May 29,
28

                                                 6            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 10 of 29 Page ID
                                #:38276


  1   2020, USCIS found that the minor has a credible fear of returning to Uzbekistan but
  2   the “[c]hilds release on parole is contingent on mother’s release.” Id.
  3          Class Member WGR-S (Report Ex. B at p. 17 of Doc # 815-2), has been in
  4   custody since February 15, 2020. On February 18, 2020, a “Parole Review” was
  5   conducted for the minor. Id. Parole was denied “because the minor was in the
  6   credible fear interview process and detention was required to complete the process

  7   …” Id. On April 1, 2020, the Class Member “was issued a stay of removal as a

  8   plaintiff in the ABB v. MORGAN litigation.” Id. On May 14, 2020, ICE conducted

  9   a second “parole review … and [a]t that time, parole was denied.” Id. The report
      does not explain why no further parole review was conducted between February
 10
      18,2020, and May 14, 2020. Nor does the Report explain why on May 14, 2020
 11
      parole was denied.
 12
             The reports on all detained Class Members repeat virtually identical language
 13
      explaining their prolonged detention: stays of removal in various pending federal
 14
      cases, an absence of transportation, or some aspect of their asylum cases remain
 15
      pending before the USCIS or the Immigration Court. None of the reporting
 16
      indicates that without unnecessary delay ICE has made and recorded continuous
 17
      efforts aimed at the possible release of Class Members. Indeed, so-called “parole
 18
      reviews,” using only the “Parole Worksheet” which entirely fails to adopt the
 19   Settlement’s release criteria, appear to take place weeks or often months apart.
 20          Defendants’ parole worksheet says nothing about making and recording
 21   continuous steps without unnecessary delay towards the release of minors to sponsors.
 22   Instead, the worksheet states it must be used “when considering minors for parole
 23   from custody,” not release pursuant to FSA ¶¶ 14, 18.6 Defendants’ parole regulation
 24
 25
 26   6
        The instruction makes clear it is to determine parole not under the FSA, but
 27   instead whether the minor is “eligible for parole pursuant to the standard in
 28   Immigration and Nationality Act Section 212(d)(5)(A) and 8 C.F.R. $ 212(d)(5).”
      Id.
                                                  7           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 11 of 29 Page ID
                                #:38277


  1   is nothing like the Flores terms.7 It further renders efforts at release entirely
  2   discretionary, not mandatory.8
  3          All Class Members’ ICE reports also uniformly state “[a]dditionally, minor’s
  4   parent has not designated a caregiver to whom ICE could consider releasing the
  5   minor.”
  6          However, Defendants have not produced a single completed “Parole

  7   Worksheet” for any Class Member or any document on which sponsors would be

  8   listed to confirm their position that no parent has designated any potential sponsors

  9   to whom their children may be released.
             At the same time, because of the COVID-19 pandemic, Defendants have
 10
      cancelled any monitoring by Class Counsel to ascertain the extent to which Class
 11
      Members’ parents have identified potential sponsors.
 12
             In addition, declarations already on file indicate that parents and class
 13
      members through counsel have submitted numerous requests for release on parole
 14
      indicating they have in fact identified sponsors to whom they wish to be released.
 15
      See, e.g. Declaration of Shalyn Fluharty ¶ 6 (“Fluharty Decl.”) [Doc.# 796-2-
 16
      Exhibit B] (“Proyecto Dilley’s attempts to facilitate ICE’s compliance with this
 17
      Court’s orders have repeatedly been ignored. We previously wrote to ICE on March
 18
      31, 2020, April 2, 2020, and April 18, 2020 to request the release of detained
 19
 20   7
        It states: “The parole of aliens within the following groups who have been or are
 21   detained in accordance with § 235.3(c) of this chapter [i.e. all class members in
 22   expedited removal] would generally be justified only on a case-by-case basis for
      ‘urgent humanitarian reasons’ or ‘significant public benefit,’ provided the aliens
 23   present neither a security risk nor a risk of absconding.” 8 C.F.R. § 212.5(b)
 24   (emphasis supplied).
      8
        It does state that “(i) Minors may be released to a parent, legal guardian, or adult
 25   relative (brother, sister, aunt, uncle, or grandparent) not in detention,” and also that
 26   “(ii) Minors may be released with an accompanying parent or legal guardian who is
      in detention.” 8 C.F.R.§ 212.5(b)(3)(i) and (ii) (emphasis added). Neither the
 27   “worksheet” nor the parole regulation recognize a presumption of release, or steps
 28   that must be taken and recorded from the time of apprehension aimed at the release
      of minors without unnecessary delay.
                                                   8            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 12 of 29 Page ID
                                #:38278


  1   children as required by the Flores Settlement Agreement and Judge Gee’s court
  2   orders. ICE did not respond to our requests”); Declaration of Andrea Meza ¶¶ 26-30
  3   (“Meza Decl.”) [Doc.# 796-3, Exhibit C] (“Following this Court's April 24, 2020
  4   order, RAICES submitted parole requests on behalf of all of our client children and
  5   parents for whom we had not yet requested parole. ICE has not provided a written
  6   response to any of these parole requests”); Declaration of Javier Hidalgo ¶ 14

  7   [Doc.# 774-63 Exhibit III] (“Our team has repeatedly found it necessary to submit

  8   parole requests to ICE-ERO an d/or file motions for custody redetermination

  9   pursuant to Flores with the San Antonio Immigration Court to prompt ICE-EROP
      to take an[y]action towards release”).
 10
             The evidence also indicates that ICE’s interviews with Class Members’
 11
      parents to determine if they wanted to be “separated” from their children were
 12
      conducted --
 13
            • without notice to parents’ and Class Members’ counsel of record or the
 14
      opportunity to consult with their counsel of record, see Cambria Decl. ¶ 12 (“On
 15
      May 14, 2020, we learned that ICE had met with our clients without giving us
 16
      notice of these meetings …”); Meza Decl. ¶ 32, 36 (“On the morning of Thursday
 17
      May 14, 2020, Multiple RAICES staff members began to alert me … that the
 18
      clients with whom they were meeting via telephone and video-call had been
 19   approached by ICE the day prior to ‘sign agreements to separate them from their
 20   children … Clients informed staff that every family at Karnes had been presented
 21   with this form … RAICES was provided with no notice of these meetings”);
 22   Fluharty Decl. ¶ 36 (“ICE did not provide Proyecto Dilley with advance notice of
 23   the meetings held with our clients…”);
 24         • without counsel of record for Class Members and parents being present, see
 25   Cambria Decl. ¶ 12 [.# 796-1, Exhibit A] (“[ICE] met with our clients without
 26   giving us … an opportunity, to be present”); Meza Decl. ¶ 33, 36 (“[a client] tried
 27   to speak with RAICES on the phone but ICE did not give him enough time and told
 28   him that he would have ‘problems’ if he did not sign the form … No family was

                                                9            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                   COORDINATOR REPORTS
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 13 of 29 Page ID
                                #:38279


  1   provided the opportunity to meet with counsel prior to or during the meeting with
  2   ICE regarding potential separation”); Fluharty Decl. ¶ 36, 50 (“ (“ICE did not …
  3   facilitate our participation during the meetings … The overwhelming majority of
  4   mothers stated they did not wish to make a decision, or sign any documents,
  5   without having the opportunity to consult with their attorney.”);
  6         • without providing parents or Class Members with an oral or written notice

  7   of Class Members’ rights under the FSA, see Cambria Decl. ¶ 12c (“[Parents] were

  8   explained no process or procedures in place to separate them from their very small

  9   children …”); Meza Decl. ¶ 35 (“Reports from families demonstrate that ICE did
      not even minimally attempt to inform families of Flores class member’s rights
 10
      under the Flores Settlement Agreement. No family reported that their brief
 11
      conversation with ICE included information about their child’s rights under the
 12
      Flores Settlement Agreement.”); Fluharty Decl. ¶ 42, 45, 52 (“Women state they
 13
      were told ‘I'm giving you a document, you have to sign it’ … ICE officers provided
 14
      misleading, if not materially false, information to mothers during the meeting …
 15
      [One] mother states she was told ‘if you do not sign, you will be deported’”);
 16
            • without providing parents or Class Members with a notice of Class
 17
      Members’ rights in a language parents or Class Members understood, see Meza
 18
      Decl. ¶ 37, 38 (“These meetings were fraught with troubling and coercive behavior
 19   on the part of ICE. For instance, one indigenous father reported that when he
 20   informed ICE that he did not understand much Spanish, ICE dismissed his concerns
 21   and proceeded with the interview in Spanish … A family who states that they
 22   understand approximately sixty-percent of Spanish was not provided with a
 23   Portuguese interpreter … One father reported that the ICE officer who spoke to him
 24   spoke poor Spanish and that the father had difficulty understanding him. He
 25   understood that when the ICE officer told him to ‘sign here’ that it was an order,
 26   and that he did not have the option to decline signature”); Fluharty Decl. ¶ 39, 56
 27   (“Some mothers state an officer explained that ‘we came to inform you on the part
 28   of ICE that your kids will be turned in to sponsors and you will stay’ … One

                                               10            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                   COORDINATOR REPORTS
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 14 of 29 Page ID
                                #:38280


  1   mother who speaks an indigenous language informed ICE she could not
  2   communicate in Spanish … Without the assistance of an interpreter, the officer
  3   gave the mother two pieces of paper and indicated she must sign them, speaking in
  4   Spanish only … Confused, the mother refused to sign the documents. The officer
  5   then reportedly yelled at the mother, telling her that if she did not sign, she would
  6   be deported”);

  7         • without advising parents or Class Members that any decision they made to

  8   have a Class Member released could be reversed prior to the Class Member actually

  9   being released, see Meza Decl. ¶ 35 (“Families were not advised that they could
      change their decision at a later date”); Fluharty Decl. ¶ 39, 53 (“mothers state they
 10
      were instructed to decide whether they wanted to be with their children in
 11
      detention, or separated from their child so their child could reside with a sponsor
 12
      … Some mothers who were left in the hallway and not initially placed in a
 13
      courtroom state they were never provided with any information at all … At least
 14
      one mother signed a document, changed her mind, and asked if she could redo the
 15
      form … The mother went back and asked an ICE officer if she could un-sign the
 16
      document. The ICE officer said ‘no’, ‘that there was nothing to be done’, and that
 17
      she should ‘leave immediately’);
 18
            • without explaining what steps ICE would take, if any, to assess the ability
 19   of designated sponsors to safely care for released Class Members, see Meza Decl. ¶
 20   35 (“ICE did not explain to families what steps, if any, they would take to assess
 21   the ability of the sponsor to care for the child if the family chose to have their child
 22   or children released from detention”); Fluharty Decl. ¶ 46, 51 (“100 percent of
 23   interviewed mothers reported that they were not told … [w]hat steps, if any, would
 24   be taken before their child went to live with a sponsor … When [one mother]
 25   learned she was not allowed to consult with her attorney, the mother refused to sign
 26   the form and told other mothers that it was not a good idea to sign. An officer then
 27   told the mother to stop spreading negativity and called her ‘Riff Raff.’”); and
 28

                                                 11            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 15 of 29 Page ID
                                #:38281


  1         • without advising parents that they could apply for parole so they could
  2   possibly be released with their child under 8 CFR 212.5(b)(3)(ii). See Cambria
  3   Decl. ¶ 12d (“ Each family was told that if they opted to separate themselves from
  4   their children, they – the parents – would remain in detention”); Meza Decl. ¶ 35
  5   (“At these meetings, parents were not informed that they could be considered for
  6   parole”); Fluharty Decl. ¶ 45, 54 (“Another ICE officer told mothers that ‘because

  7   of their attorneys’, they must remain detained without their children … One mother

  8   states an ICE officer indicated that he wanted all of the families to ‘go home,’ or be

  9   deported.”)
            In its most recent Order, this Court concluded that “although the Court finds
 10
      that ICE did not seek or obtain formal waivers from detained parents of their
 11
      children’s Flores rights during ICE officers’ conversations with detained parents on
 12
      or about May 15, 2020, those conversations caused confusion and unnecessary
 13
      emotional upheaval and did not appear to serve the agency’s legitimate purpose of
 14
      making continuous individualized inquiries regarding efforts to release minors.”
 15
      May 22, 2020, Order at 2.
 16
            For the reasons stated above, at this stage the Court can provide little weight
 17
      to the Juvenile Coordinator’s Report to the extent that it reports that no “minor’s
 18
      parent has … designated a caregiver to whom ICE could consider releasing the
 19   minor.” Indeed, it is not even clear how this information was conveyed to the
 20   Juvenile Coordinator by ICE. It is entirely unclear whether the Juvenile Coordinator
 21   reviewed parents’ or Class Members’ ICE “A” files to assess whether parents had
 22   designated sponsors to whom they or their children could be released.
 23         The FSA provides children with a presumption of release, the right to be
 24   detained in safe and sanitary conditions, and the right to be detained—when
 25   determined to be a danger or flight risk subsequent to an individualized
 26   assessment—in an unsecure and licensed facility. Flores Settlement Agreement ¶¶
 27   11, 12A, 14; Flores v. Lynch, 828 F.3d 898, 901 (9th Cir. 2016).
 28         Defendants continue to hold accompanied children for more than 20 days in

                                                12            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 16 of 29 Page ID
                                #:38282


  1   unlicensed, secure facilities absent individualized assessments regarding whether a
  2   child is a danger or flight risk as defined in the FSA.
  3          The delay in ICE’s compliance with the terms of the FSA and this Court’s
  4   March 28, 2020, April 10, 2020, April 24, 2020 and May 22, 2020 Orders has
  5   resulted in the detention of Class Members in facilities that are not safe and sanitary
  6   and where they are at extreme risk of contracting the deadly coronavirus.

  7          Defendants have failed to provide sufficient justification for the ongoing

  8   detention of Class Members in violation of the FSA. Time is of the essence to

  9   release Class Members who remain detained in congregate care facilities in the
      midst of a global pandemic. Plaintiffs therefore propose that ICE be ordered to
 10
      release all detained class members who have not been determined to be flight risks
 11
      or a danger in accordance with the terms of the FSA within 72 hours of the issuance
 12
      of the Court’s Order.
 13
             B.     Juvenile Detention Centers
 14
             Upon identifying youth detained by ICE at two juvenile jails in the Pacific
 15
      Northwest in Defendants’ Data Response [Dkt 756] (April 8, 2020), Plaintiffs
 16
      informed this Court of class members “languishing in indefinite detention without
 17
      any efforts, much less prompt efforts, to reunify the children with their parents or
 18
      place them in the least restrictive setting.” Plaintiffs’ Second Reply [Dkt 774 at 18
 19   of 30] (April 21, 2020). Initially, this Court declined to address the issues pertaining
 20   to these children as they were raised for the first time in Plaintiffs’ Second Reply.
 21          This Court did, however, “refer them to the ICE Juvenile Coordinator for
 22   further investigation and report.” Order Re Plaintiffs’ Motion to Enforce [Dkt 784
 23   at 4] (April 24, 2020).9
 24          The May 15, 2020, ICE Juvenile Coordinator’s Report stated that no
 25   residents or staff had tested positive for COVID-19 at Cowlitz or NORCOR as of
 26   9
       On May 15, 2020, Class Counsel submitted a letter via email regarding concerns
 27   for the prolonged detention and harsh conditions of confinement for these youth to
 28   Government Counsel and Special Monitor Andrea Ordin and requested the letter be
      forwarded to ICE Juvenile Coordinator Deane Dougherty.
                                              13            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                       COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 17 of 29 Page ID
                                #:38283


  1   May 14, 2020. [Dkt 788-1 at 5] (May 15, 2020). The Report also included two grids
  2   identifying youth detained in ICE jails, with “flight risk” marked in the column
  3   labeled “Parole Denial Reason” for each youth. [Dkt 788 at 9 and 11]. The final
  4   column of the grid, labeled “Additional Details/Other” included brief descriptions
  5   of the “circumstances surrounding detention,” which only referenced ICE’s initial
  6   apprehension of each youth. Id.

  7          However, as described in Plaintiffs’ Response, the Report was “devoid of

  8   any basis for the ongoing indefinite detention of Class Members” and did not

  9   demonstrate that ICE had made or recorded any efforts to release class members or
      place them in the least restrictive setting. [Dkt 796 at 24 of 27] (May 21, 2020).
 10
      Plaintiffs again emphasized the exceptional vulnerability of minors placed
 11
      indefinitely in juvenile jails thousands of miles from family – particularly during a
 12
      global pandemic – as a “grave threat to their physical and mental health.” [Dkt 796
 13
      at 25 of 27], citing Exhibit M Declaration of Craig Haney ¶ 13 [Dkt 759]. Plaintiffs
 14
      requested this Court order that “ICE make immediate efforts to release Class
 15
      Members detained at juvenile jails and either reunite them with family or, in the
 16
      alternative, transfer them to the least restrictive placement, prioritizing close
 17
      proximity to family.” Id. at 26 of 27.
 18
             On May 22, 2020, this Court ordered: “The parties shall also meet and confer
 19   regarding the status of minors currently detained at juvenile detention facilities, as
 20   already covered in the April 24, 2020 Order. If necessary, the parties may thereafter
 21   request a briefing schedule on these issues.” Order Re Updated Juvenile
 22   Coordinator Reports [Dkt 799 at 4] (May 22, 2020).
 23          On June 3, 2020, Special Monitor Andrea Ordin participated in a phone
 24   conference regarding Class Counsel’s ongoing concerns for ICE’s prolonged
 25   detention of Class Members at juvenile detention facilities. Class Counsel has also
 26   requested a meet and confer with Defendants’ counsel and prior to the next status
 27   conference will file a Plantiffs' or joint status report.
 28

                                                  14              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                        COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 18 of 29 Page ID
                                #:38284


  1          The most recent ICE Juvenile Coordinator Report refers to these youth only
  2   insofar, “[a]s of Tuesday, June 9, 2020, no residents or staff members have tested
  3   positive for COVID-19 at the two secure juvenile facilities housing minors under
  4   paragraph 21 of the FSA” and that while one non-ICE detainee at NORCOR
  5   presented with a symptom of COVID-19, that youth was moved to quarantine and
  6   tested by the local health department with a test result on June 8, 2020 being

  7   negative. [Dkt 813-1 at 16 of 17] (June 10, 2020).

  8          The Report fails to provide any data as to the identity of children detained by

  9   ICE at juvenile detention facilities, much less any indicia of efforts made by ICE to
      release them or transfer them to the least restrictive placement. It also fails to
 10
      evidence any individualized determination that youth are a flight risk or danger. A
 11
      cursory reference to Paragraph 21 of the FSA hardly suffices to abrogate ICE of its
 12
      ongoing duty to comply with the core tenets of the FSA by making and recording
 13
      efforts to promptly release children and place them, at all times, in the least
 14
      restrictive setting.
 15
             As of June 17, 2020, two youth remain detained at Cowlitz. B.B.B. has been
 16
      detained at Cowlitz for over twelve months and in ICE custody for more than
 17
      twenty months. ICE May 2020 Flores Report at Lines 118-20. A.F.P.P. has been
 18
      detained at Cowlitz for nine months. Id. at Lines 127-30. B.B.B. and A.F.P.P. have
 19   Category A sponsors, their mothers, both of whom previously submitted
 20   declarations to this Court attesting to their desire and capacity to have their children
 21   returned to their care. [Dkt 774 at 18 of 30], citing Exhibit Q A.P.P. Decl. and
 22   Exhibit S M.E.B.R. Decl.10
 23          Instead of releasing youth already experiencing exceptionally prolonged
 24   confinement during a global pandemic, ICE has confined at least two additional
 25   youth at NORCOR: K.J.A.B. and F.J.D.E. K.J.A.B. has been detained since May 8,
 26   10
         X.E.S., who has been in the United States since she was eleven months old and
 27   was detained at Cowlitz in near solitary confinement for over six months, was
 28   finally released on bond over the Government’s objection on May 21, 2020.
      Ratcliffe Decl. 19.
                                                15           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                        COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 19 of 29 Page ID
                                #:38285


  1   2020. ICE May 2020 Flores Report at Lines 543-45. K.J.A.B.’s mother and
  2   stepfather are available to care for him. Exhibit 1 filed herewith, Ratcliffe Decl. ¶
  3   16.
  4          F.J.D.E. was detained at NORCOR, but appears to have been deported before
  5   legal service providers could even assess his case. Ratcliffe Decl. ¶ 16.
  6          Y.R.R., who had been detained at NORCOR since January 30, 2020, appears

  7   to have been deported as of May 20, 2020. ICE May 2020 Flores Report at Line

  8   121. Plaintiffs request information immediately regarding the circumstances of

  9   deportation for both F.J.D.E. and Y.R.R.
             ICE has made no efforts to meet, communicate with, or individually assess
 10
      the youth detained at Cowlitz or NORCOR, nor to meet with or individually assess
 11
      their sponsors, or otherwise comply with the core provisions of the FSA requiring
 12
      prompt release and placement in the least restrictive setting. Ratcliffe Decl. ¶¶ 16,
 13
      17. Nor has ICE individually assessed any of the youth for dangerousness or risk of
 14
      flight. Id. at ¶ 20.
 15
             ICE’s indiscriminate labeling of minors as “flight risks” as a basis for
 16
      indefinite detention in juvenile jails, particularly without ongoing individualized
 17
      assessments or evaluations or any communication with the youth or their parents,
 18
      constitutes abject noncompliance with the FSA and is a violation of this Court’s
 19   general April 24, 2020 order. (“ORR and ICE shall continue to make every effort to
 20   promptly and safely release Class Members who have suitable custodians in
 21   accordance with Paragraphs 14 and 18 of the FSA and the Court's prior orders,
 22   including those categorized as “MPP,” participants in class litigation, “pending IJ
 23   hearing/decision” or “pending USCIS response,” absent a specific and
 24   individualized determination that they are a flight risk or a danger to themselves or
 25   others, or a proper waiver of Flores rights (see, e.g., July 24, 2015 Order [Doc. #
 26   177], June 27, 2017 Order [Doc. # 363], July 9, 2018 Order [Doc. # 455], July 30,
 27   2018 Order [Doc. # 470]”).
 28

                                                 16           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                    COORDINATOR REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 20 of 29 Page ID
                                #:38286


  1           The need for FSA compliance is particularly urgent given that A.F.P.P. will
  2   turn 18 on July 7, 2020 and ICE detains youth at Cowlitz and NORCOR until they
  3   age out, at which time they are transferred to adult ICE facilities. Ratcliffe Decl. ¶¶
  4   6, 9.
  5           Finally, it must be underscored that the chronically harsh conditions of
  6   confinement at both Cowlitz and NORCOR have prompted independent human

  7   rights investigations and reports. [Dkt 774 at 9 of 30]. Currently, youth at Cowlitz

  8   do not have access to the outdoors, nor do they have any access to family, clergy, or

  9   mental health support. Ratcliffe Decl. ¶ 8. Youth at NORCOR also lack family,
      clergy, or mental health support and K.J.A.B. is essentially confined in isolation.
 10
      Ratcliffe Decl. ¶ 12-13.
 11
              Therefore, Class Counsel respectfully requests this Court order the
 12
      immediate release of A.F.P.P., B.B.B., and K.J.A.B. to their respective sponsor
 13
      parents and order ICE to make and record efforts to promptly release all youth
 14
      detained in juvenile jails or, in the alternative, to transfer them to the least
 15
      restrictive placement, prioritizing close proximity to family.
 16
              Furthermore, given the isolating location of Cowlitz and NORCOR, the
 17
      history of conditions issues and the evidence of prolonged detention of youth at
 18
      these facilities, Plaintiffs request notification through whatever means this Court
 19   deems proper immediately upon placement of any youth at Cowlitz or NORCOR
 20   juvenile detention facilities.
 21
      III.    ICE CONTINUES TO FAIL TO MEET THE AGREEMENT’S SAFE AND
 22           SANITARY REQUIREMENTS IN LIGHT OF THE COVID-19
 23           PANDEMIC.
 24
              This Court’s May 22, 2020, Order states in part:
 25
              the Court remains concerned with the implementation of public health
 26           guidances at the Family Residential Centers (FRCs), given the
 27           declarations submitted by Plaintiffs showing that there are minors in
 28           custody with pre-existing medical conditions and that conditions
                                                  17             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                       COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 21 of 29 Page ID
                                #:38287


  1          remain unsafe and crowded—despite reduced populations—at each
  2          FRC. See, e.g., Cambria Decl. [Doc. # 796-1]; Fluharty Decl. [Doc. #
  3          796-2]; Meza Decl. [Doc. # 796-3]
  4   Id. at 2.
  5          The Juvenile Coordinator’s Report states in part that “families comingle
  6   during waking hours,” id. at 11, hand sanitizer is available only to residents at

  7   “desks, dining halls, and other common areas,” id. at 12, “residents must ask the

  8   staff for access to certain cleaning supplies,” id., a cleaning crew is only assigned to

  9   complete a thorough sanitation of each room “once it becomes vacant,” id., social
      distancing is allegedly enforced during recreational activities by redirecting
 10
      residents only “if they are found gathering in groups of ten (10) or more,” id. at 13.
 11
             It appears that conditions have remained largely unchanged since this Court’s
 12
      earlier findings regarding the dangers posed by detaining Class Members in
 13
      detention centers during the COVID-19 pandemic.
 14
             Nor is there any indication that ICE has considered these dangers when
 15
      making its “parole” determinations.
 16
             Defendants family detention centers are communal facilities where unrelated
 17
      adults, families, and children commingle each day and throughout the day.
 18
             The communal areas do not permit adequate social distancing. Detainess
 19   share chairs, desks, phones, computers, toys, showers, restrooms, and eating areas.
 20          Additionally, the ICE response fails to account for the fact that Class
 21   Members in these facilities are most often infants and young children who cannot,
 22   themselves, practice social distancing. In fact, several of the children are too young
 23   to wear a mask to prevent infection and spread of COVID-19. Children will
 24   commingle, play with toys, touch things, cough and sneeze and more, and often
 25   will not keep a mask on 24/7 – certainly not the children who the CDC doesn’t even
 26   recommend wearing masks due to the suffocation risk.
 27          The ICE report nowhere explains which detainees or how many detainess at
 28   the FRCs are at a higher risk for serious illness or death from COVID-19, what

                                                18             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 22 of 29 Page ID
                                #:38288


  1   their “medical conditions” are, or whether any of them were released because of
  2   their vulnerability or medical conditions. Nor does the Report identify the Class
  3   Members or parents who medical professionals have identified as high-risk, nor
  4   does it state how many detainees at the FRCs have been identified by medical
  5   professionals as “high-risk,” or in which FRCs they are detained, or why they have
  6   not been released.

  7         As Plaintiffs’ previously filed declarations discuss, social distancing, the

  8   cornerstone of COVID prevention, remains impossible as families and children

  9   continue to be detained in secure congregate facilities with all spaces being shared
      by detained families, facility staff, ICE staff, and others. See e.g. Fluharty Decl. at
 10
      ¶¶ 16-18 (“Rather than using the additional space available at STFRC to further
 11
      limit the number of people who share communal bathrooms, time in the dining hall,
 12
      the library, etc., STFRC has closed certain ‘neighborhoods,’ consolidating families
 13
      into other neighborhoods that remain open … [M]others report eating in the dining
 14
      hall with approximately forty people at a time and that eight individuals continue to
 15
      eat at a table at a time … Families continue to report large gatherings in the gym
 16
      and other locations. One mother estimated that there were approximately sixty
 17
      individuals in the gym at the same time last week”); Cambria Decl. ¶ 7 (“Despite
 18
      the lower census, families continue to report that they cannot socially distance in
 19   FRCs due to their nature as congregate care facilities. They further report that
 20   children in the BCRC are unable to comprehend or practice social distancing given
 21   their age, lack of maturity, and nature as curious infants, toddlers and young
 22   children”); Meza Decl. ¶ 8, 13, 21 (“ Families in quarantine break social distancing
 23   when they gather during recreation time, and precautions to minimize the threat of
 24   COVID-19 are all but abandoned for families after they are out of 14 day intake
 25   quarantine … During recreation time, twice a day, families are permitted to mingle
 26   in a shared recreation yard with multiple families … Social distancing is not
 27   promoted for families in the general population”).
 28

                                                 19            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 23 of 29 Page ID
                                #:38289


  1         Class members’ parents report that conditions in the FRCs remain unsafe and
  2   unsanitary. See Fluharty Decl. at ¶¶ 10-11 (“Conditions at the STFRC in Dilley
  3   remain unsafe and unsanitary, like before. The same inadequate cleaning measures
  4   … and lack of information sharing have persisted as we enter yet another month of
  5   the COVID-19 pandemic. Inadequate and substandard cleaning and infection
  6   prevention mechanisms still persist at STFRC. As recently as yesterday, May 19,

  7   2020, mothers report being denied disinfectant spray and disinfectant wipes to clean

  8   their rooms, being served in the dining hall by individuals who do not wear gloves,

  9   and the ongoing use of detained mothers to facilitate cleaning, rather than
      professional cleaning staff.”); Cambria Decl. ¶ 6, 14 (“Families report conditions in
 10
      the facilities remain unchanged and that they continue to feel unsafe and
 11
      unprotected from COVID-19. According to our clients, they are provided with 1
 12
      mask per person every 8 days … Children are still suffering from effects of
 13
      detention including poor appetite, colds, infections, and other physical issues
 14
      related to their detention in close quarters with other asylum-seeking families”);
 15
      Meza Decl. ¶ 11, 12, 16,19 (“Families are given one mask per person, though not
 16
      all children are provided masks ... Rooms are only cleaned once per day, and they
 17
      are cleaned by the detained individuals themselves. Families report that cleaning
 18
      supplies are not readily available and must be requested … Families surveyed on
 19   May 19, 2020 reported that GEO and ICE do not regularly use masks when they
 20   interact with the general population …”)
 21         Moreover, even if ICE engaged in each and every protective measure
 22   outlined in the previously filed declarations of ICE officials Sheridan and George,
 23   the best ICE can hope for is to “reduce” the risk that detained class members will
 24   become infected, ill, or die.11 It is undisputed that congregate care facilities remain
 25
      11
 26     Even if ICE engages in all the specific preparation, prevention, and management
      measures CDC recommends, this can only “help reduce the risk of transmission
 27   and severe disease from COVID-19” by an unstated level. See
 28   https://www.cdc.gov/coronavirus/2019-ncov/downloads/managing-COVID19-in-

                                                 20            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                     COORDINATOR REPORTS
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 24 of 29 Page ID
                                #:38290


  1   inherently vulnerable to the introduction and fast spread of COVID-19.12 The
  2   spread of COVID-19 into Defendants’ detention facilities is not speculative.
  3   Detention facilities are largely incapable of implementing the range of CDC’s
  4   recommendations and incarcerated people are already being infected at a rate far
  5   higher than non-detained populations.13
  6
  7
  8
      correctional-detention.pdf (emphasis supplied). Compliance with CDC policies is
  9   made all the more difficult because ICE contracts out the detention of class
      members and their families. The CDC notes that such contractors “are
 10
      organizationally distinct and responsible for [their] own operational, personnel, and
 11   occupational health protocols and may be prohibited from issuing guidance or
      providing services to other employers or their staff within the same setting.”
 12
      https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
 13   detention.pdf. CDC also notes that “[p]ersons incarcerated/detained in a particular
      facility often come from a variety of locations, increasing the potential to introduce
 14
      COVID-19 from different geographic areas.” Id. at 2. And “[i]ncarcerated persons
 15   may hesitate to report symptoms of COVID-19 or seek medical care due to … fear
      of isolation.” Id.
 16   12
         It is also undisputed that all age groups, including children, have contracted the
 17   disease. Robert Verity, PhD., et al., Estimates of the Severity of Coronavirus
 18   Disease 2019: A Model-Based Analysis, THE LANCET (March 30, 2020), at 6,
      https://www.thelancet.com/pdfs/journals/laninf/PIIS1473-3099(20)30243-7.pdf.
 19   13
          See, e.g. David Mills & Emily Galvin-Almanza, As many as 100,000 incarcerated
 20   people in our jails and prisons will die from the coronavirus, unless the US acts now,
      BUSINESS INSIDER (April 2, 2020), https://www.businessinsider.com/failure-to-
 21   release-prisoners-is-condemning-thousands-to-death-2020-4; Bill Chappel, 73% Of
 22   Inmates At An Ohio Prison Test Positive For Coronavirus, NPR (April 20, 2020),
      https://www.npr.org/sections/coronavirus-live-updates/2020/04/20/838943211/73-of-
 23   inmates-at-an-ohio-prison-test-positive-for-coronavirus; Angie Jackson & Kristi
 24   Tanner, The High COVID-19 Infection Rate At This Michigan Prison Has Inmates
      Fearing For Their Health, BUZZFEED NEWS (April 16, 2020),
 25   https://www.buzzfeednews.com/article/angiejackson/coronavirus-prison-inmates-
 26   michigan-parnall-covid; Deborah Becker, News More Than 150 Positive COVID-19
      Cases Reported Among Prisoners, Staff Inside Mass. Jails And Prisons, WBUR
 27   NEWS (April 15, 2020), https://www.wbur.org/news/2020/04/15/jails-prisons-latest-
 28   coronavirus-cases-mtc; COVID-19 Infection Tracking in NYC Jails, LEGAL AID
      SOCIETY, (last visited April 22, 2020), available at: https://cutt.ly/RtYTbWd.
                                                  21            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 25 of 29 Page ID
                                #:38291


  1   At the start of the COVID-19 pandemic, epidemiologists warned that jails and
  2   prisons would be breeding grounds for infectious disease, thanks to their densely
  3   packed populations and uncertain access to hygiene products and medical care.
  4   And, sure enough, the four biggest known clusters of outbreaks in the U.S. on June
  5   3 were all linked to correctional facilities, according to a tracking project by The
  6   New York Times.14

  7          By June 9, at least 43,967 incarcerated people in the United States had tested

  8   positive for COVID-19, an 8 percent increase from the week before.15

  9          On June 11, 2020, ICE reported 22 positive cases of COVID-19 at its Eloy
      Detention Center. Four days later, that number had jumped 460%, to 123 confirmed
 10
      cases.16
 11
             Children across the U.S. continue to be vulnerable to COVID. While there
 12
      are fewer cases of COVID-19 among children compared to cases among adults,
 13
      CDC reports that in the U.S., about 2% of confirmed cases were among minors, and
 14
      thus, without adding the extra risk of being in a detention center, as of May 20,
 15
      2020, about 31,645 children may have been diagnosed with COVID-19 and over
 16
      1,833 children may have died.17 Moreover, serious complications from COVID are
 17
      arising in children specifically.18
 18
 19
 20
      14 Available at https://www.nytimes.com/interactive/2020/us/coronavirus-us-
 21   cases.html (last checked June 17, 2020).
      15
 22      Available at https://www.themarshallproject.org/2020/05/01/a-state-by-state-
      look-at-coronavirus-in-prisons (last checked June 17, 2020).
 23   16
         COVID-19 Cases at Eloy Detention Center surge by 460%, AZMirror (June 15,
 24   2020), available at azmirror.com/blog/covid-19-cases-at-eloy-detention-center-
      surge-by-460-since-Friday/
 25   17
         Burden of COVID-19 Among Children, CDC (updated April 17, 2020),
 26   https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html
      18
         Boston Children’s Hospital. May 8, 2020. Covid-19 and a serious inflammatory
 27   syndrome in children: Unpacking recent warnings. Available at:
 28   https://discoveries.childrenshospital.org/covid-19-inflammatory-syndrome-
      children/
                                                22            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                         COORDINATOR REPORTS
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 26 of 29 Page ID
                                #:38292


  1          Defendants still have not addressed the reality that due to the range of
  2   symptoms children may have, including coughing, sore throats, headaches, or poor
  3   feeding or appetite, Defendants simply may not recognize class members who have
  4   become infected.19 Nor have they grappled with the fact that although children may
  5   appear to be less susceptible to contracting the virus, common health concerns
  6   affecting many Class Members, such as asthma, malnutrition, and

  7   immunosuppression, may make them more susceptible to serious forms of the

  8   disease. March 28, 2020 Order at 6.

  9          The ICE Reports state that the agency identifies detained individuals who
      have medical conditions that place them at a heightened risk for serious illness or
 10
      death if infected by COVID-19 and reviews these cases to determine if release is
 11
      appropriate, however, Proyecto Dilley has identified numerous mothers and
 12
      children with serious medical conditions who remain detained. Fluharty Decl. ¶ 24.
 13
      Of the 111 Class Members detained in May, twenty-six report medical issues. Id. ¶
 14
      25. In addition, thirty-nine mothers reported having medical conditions. Id.
 15
             As the Court is well aware, the FSA requires that Defendants “treat[ ] and
 16
      shall continue to treat, all minors in [their] custody with dignity, respect and special
 17
      concern for their particular vulnerability as minors.” Id. ¶ 11.20 Considering “the
 18
      Court’s past orders, the exigencies of the circumstances, COVID-19’s highly
 19   contagious nature, and the imminence of the threat,” March 28, 2020, Order at 9,
 20   ICE’s compliance with the release provisions of the FSA is crucial. The Court
 21   “remind[ed] Defendants—yet again—that ‘hold[ing] minors in indefinite detention
 22   in unlicensed facilities, . . . constitute[s] a fundamental and material breach of the
 23
 24
 25   19
         See https://www.cdc.gov/covid-data-tracker/index.html; see also Clinical
 26   Presentation in Children, CDC https://www.cdc.gov/coronavirus/2019-
      ncov/hcp/pediatric-hcp.html (last checked June 17, 2020)
 27   20
         It also requires that “[f]ollowing arrest, the [Defendants] shall hold minors in
 28   facilities that are safe and sanitary and that are consistent with the [Defendants’]
      concern for the particular vulnerability of minors.” Id. ¶ 12.A.
                                                  23            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                          COORDINATOR REPORTS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 27 of 29 Page ID
                                #:38293


  1   parties’ Agreement.’”21 ICE therefore “must … comply with the Agreement’s
  2   requirement to release minors without unnecessary delay and ‘make and record the
  3   prompt and continuous efforts on its part toward family reunification and the
  4   release of the minor.’” Id. quoting Agreement ¶¶ 12, 14.
  5
  6   V.     CONCLUSION

  7          For the foregoing reasons, the Court should reject Defendants’ claims of

  8   compliance with the FSA and the Court’s prior Orders by way of its conducting

  9   “parole” interviews every few months using standards wholly inconsistent with the
      FSA and securing of waivers of Class Members’ rights through brief coercive
 10
      interviews with parents outside of the presence of their counsel of record. The
 11
      Court should reiterate that all Class Members are covered by the FSA’s conditions
 12
      and release provisions, and should now Order that detained accompanied Class
 13
      Members be released within seventy-two hours to sponsors identified by Class
 14
      Members’ parents.
 15
 16   Dated: June 17, 2020.                CENTER FOR HUMAN RIGHTS AND
                                           CONSTITUTIONAL LAW
 17                                        Peter A. Schey
 18                                        Carlos R. Holguin
 19                                        USF SCHOOL OF LAW IMMIGRATION CLINIC
 20                                        Bill Ong Hing
 21                                        LA RAZA CENTRO LEGAL, INC.
 22                                        Stephen Rosenbaum
 23                                        UNIVERSITY OF CALIFORNIA DAVIS
 24                                        SCHOOL OF LAW
                                           Immigration Law Clinic
 25                                        Holly S. Cooper
 26                                        Daisy O. Felt
 27
      21
 28     March 28, 2020, Order at 10, quoting Flores v. Sessions, No. CV 85-4544-DMG
      (AGRx), 2018 WL 4945000, at *2 (C.D. Cal. July 9, 2018).
                                             24             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                       COORDINATOR REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 28 of 29 Page ID
                                #:38294


  1
                                  THE LAW FOUNDATION OF SILICON VALLEY
  2                               Jennifer Kelleher Cloyd
  3                               Katherine H. Manning
                                  Annette Kirkham
  4
  5
                                              /s/ Peter Schey
  6                                     Peter A. Schey
  7                                     Attorneys for Plaintiffs
      ///
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          25            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                              COORDINATOR REPORTS
                                                                             CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 824 Filed 06/17/20 Page 29 of 29 Page ID
                                #:38295


  1                             CERTIFICATE OF SERVICE

  2
            I hereby certify that on June 17, 2020, I served the foregoing pleading on all
  3
  4   counsel of record by means of the District Clerk’s CM/ECF electronic filing

  5   system.
  6
  7                                                 /s/ Peter Schey
  8                                                 PETER SCHEY
                                                    Center for Human Rights and
  9                                                 Constitutional Law
 10
                                                    Attorney for Plaintiffs
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               26            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ JUVENILE
                                                                                   COORDINATOR REPORTS
                                                                                  CV 85-4544-DMG-AGRX
